Citation Nr: 1409829	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for hypertension is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In correspondence received by VA in January 2014, the Veteran requested withdrawal of his appeal for entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the representative.  38 C.F.R. § 20.204 (2013).  

In correspondence received by VA in January 2014, the Veteran requested withdrawal of his appeal for entitlement to an initial compensable rating for bilateral hearing loss.

The appellant has withdrawn his appeal for entitlement to an initial compensable rating for bilateral hearing loss and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the appeal is dismissed.


ORDER

The appeal for entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

A review of the record shows that in the substantive appeal, the appellant expressed his desire to present testimony at a videoconference hearing before the Board.  Although records show a hearing was scheduled hearing for February 11, 2014, in correspondence received on January 6, 2014, the Veteran requested his hearing be rescheduled because he was out of state due to pressing family obligations.  

A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Requests for changes in hearing date must be made two weeks or more prior to the scheduled hearing date., must be in writing, and must provide good cause why a different date is requested.  38 C.F.R. § 20.705(c) (2013).  The Veteran's request was received in writing more than two weeks before the scheduled hearing date and provided good cause for the request, that he was in another state at the time.  Therefore, he should be rescheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Scheduled the Veteran for a videoconference hearing before a Veterans Law Judge and notify the Veteran and representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


